Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 6
TO MASTER REPURCHASE AGREEMENT

Amendment No. 6, dated as of June 1, 2007 (this “Amendment”), among JPMORGAN
CHASE BANK, N.A. (the “Buyer”), FIELDSTONE MORTGAGE COMPANY (a “Seller”) and
FIELDSTONE INVESTMENT CORPORATION (a “Seller” and, together with Fieldstone
Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of July 14, 2006, as amended by Amendment No. 1, dated as of
December 20, 2006, Amendment No. 2, dated as of January 31, 2007, Amendment
No. 3, dated as of March 6, 2007, Amendment No. 4, dated as of March 30, 2007
and Amendment No. 5, dated as of May 15, 2007 (as the same may have been amended
and supplemented from time to time, the “Existing Repurchase Agreement” and as
amended by this Amendment, the “Repurchase Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Waiver Period. For purposes of this Amendment, this Section 1 will be
effective only for the period from and including April 1, 2007 through and
including the Termination Date (the “Waiver Period”). Section 12 of the Existing
Repurchase Agreement is hereby amended by deleting clauses (k)(i), (k)(ii) and
(k)(iii) thereof in their entirety and replacing it with the following, which
amendment shall be effective solely during the Waiver Period:

“(k) Financial Covenants.

(i) Reserved.

(ii) Reserved.

(iii) Reserved.”

SECTION 2. Events of Default. Section 13.01 of the Existing Repurchase Agreement
is hereby amended by adding the following subsection (p):

“(p) as of July 10, 2007, the merger or acquisition among Credit-Based Asset
Servicing and Securitization LLC, Rock Acquisition Corp. and Fieldstone
Investment Corporation shall not have occurred.”

SECTION 3. Conditions Precedent. This Amendment shall become effective as of:
(i) with respect to Section 1, April 1, 2007 and (ii) with respect to Section 2,
the date hereof, subject to the satisfaction of the following conditions
precedent:

3.1 Delivered Documents. The Buyer shall have received the following documents,
each of which shall be satisfactory to the Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 11 of the Existing Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. The amendments set forth in
Section 1 of this Amendment shall expire upon the expiration of the Waiver
Period at which time the terms of the Existing Repurchase Agreement shall revert
to that set forth in the Existing Repurchase Agreement and be applied on a
prospective basis thereafter. Other than as expressly set forth herein, the
execution of this Amendment by the Buyer shall not operate as a waiver of any of
its rights, powers or privileges under the Repurchase Agreement or any other
Repurchase Document, including without limitation, any rights, powers or
privileges relating to other existing or future breaches of, or Defaults or
Events of Default under, the Repurchase Agreement or any other Repurchase
Document (whether the same or of a similar nature as the breaches identified
herein or otherwise) except as expressly set forth herein.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Buyer: JPMORGAN CHASE BANK, N.A., as Buyer

By: /s/ Mark Wegener
Name: Mark Wegener
Title: Executive Vice President


Seller: FIELDSTONE MORTGAGE COMPANY, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


Seller: FIELDSTONE INVESTMENT CORPORATION, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


2